      Case 2:18-cv-03130-JAM-DB Document 15 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON DWAYNE FIELDS,                             No. 2:18-cv-3130 DB P
12                        Plaintiff,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SCOTT KERNAN,
15                        Defendant.
16

17            By order issued April 27, 2020, plaintiff’s complaint was dismissed for failure to state a

18   claim upon which relief could be granted, and plaintiff was given sixty days leave to file an

19   amended complaint. (ECF No. 8). On July 1, 2020, plaintiff was granted an additional sixty days

20   within which to file an amended complaint. (ECF No. 18). Sixty days from that date have now

21   expired, and plaintiff has not filed an amended complaint or otherwise responded to the court’s

22   order.

23            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a

24   District Court Judge to this action.

25            IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

26   for failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1); Fed.

27   R. Civ. P. 41(b); Local Rule 110.

28   ////
                                                        1
     Case 2:18-cv-03130-JAM-DB Document 15 Filed 09/08/20 Page 2 of 2

 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 7   Cir. 1991).

 8   Dated: September 8, 2020

 9

10

11

12   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/fiel3130.fta.ext
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
